Citation Nr: 1508517	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO. 13-07 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2013. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Veteran submitted additional evidence in support of his claim after his May 2013 hearing, and his representative waived review of such evidence by the agency of original jurisdiction in a September 2014 statement. As such, the Board may properly consider such evidence at this time. 38 C.F.R. §§ 20.800, 20.1304(c).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran has a current diagnosis of depressive disorder. The Veteran also reported during his May 2013 hearing that he was diagnosed with hypertension in 1969, which would be within the one year presumptive period. While the Veteran is not competent to diagnose himself with hypertension, he is competent to relay medical opinions told to him, and there is no evidence indicating the Veteran is not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Further, the Veteran has alleged alternatively that his hypertension is related to herbicide exposure in service, and he is presumed to have been exposed to herbicides based on his service in the Republic of Vietnam. Additionally, the Veteran has indicated, and the medical evidence suggests, that his hypertension has been consistent since service. As the Veteran has a current disability, there is evidence of an in-service event or manifestation during a presumptive period, a suggestion of a nexus and there is otherwise insufficient competent medical evidence to make a decision on the claim, a VA examination is warranted. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further treatment records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records noted above should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them in accordance with the provisions of 38 C.F.R. § 3.159.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with an examiner of sufficient expertise to discuss the nature and etiology of his hypertension. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the examination report. After reviewing the file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension manifested to a compensable degree within one year of his separation from service?

b) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension is related to his active duty service, to include as due to herbicide exposure?

A detailed rationale supporting the examiner's opinion should be provided. The examiner should consider the Veteran's lay statements concerning the presence of hypertension in 1969 following his separation form service, and treatment records reflecting a diagnosis of hypertension as early as April 1974. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




